

Exhibit 10.7


EQUITY COMMONWEALTH


RESTRICTED STOCK AGREEMENT FOR CHAIRMAN OF THE BOARD




This Restricted Stock Agreement (this “Agreement”) is made effective as of
«DATE», between the recipient set forth on the Schedule to Restricted Stock
Agreement attached hereto (the “Recipient”) and Equity Commonwealth (the
“Company”).
In consideration of the mutual promises and covenants contained in this
Agreement, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
1.Grant of Restricted Stock. Subject to the terms and conditions hereinafter set
forth and the terms and conditions of the Equity Commonwealth 2015 Omnibus
Incentive Plan, as it may be amended from time to time (the “Plan”), the Company
hereby grants to the Recipient, effective as of the date of this Agreement (the
“Grant Date”), the number of shares of Stock set forth on the Schedule to
Restricted Stock Agreement attached hereto. The shares of Stock so granted are
hereinafter referred to as the “Restricted Stock,” which term shall also include
any shares of Stock issued to the Recipient by virtue of his or her ownership of
the shares of Restricted Stock, by stock dividend, stock split, recapitalization
or otherwise. Capitalized terms that are used but not defined herein have the
meanings ascribed to them in the Plan.
2.    Vesting; Forfeiture.
(a)    Subject to Sections 2(b) and 3 hereof, the shares of Restricted Stock
shall vest as follows: (i) 25% of the shares of Restricted Stock shall vest on
the second anniversary of the Grant Date, (ii) 25% of the shares of Restricted
Stock shall vest on the third anniversary of the Grant Date, and (iv) 50% of the
shares of Restricted Stock shall vest on the fourth anniversary of the Grant
Date. Any shares of Restricted Stock not vested as of any date are herein
referred to as “Unvested Stock.”
(b)    Subject to Section 3(a) hereof, in the event the Recipient ceases to
render services to the Company as a Trustee, all shares of Unvested Stock shall
be forfeited by the Recipient as of the date the Recipient ceases to render such
services.
3.    Termination of Service; Change in Control.
(a)    If the Recipient’s service as a Trustee terminates due to the Recipient’s
death, then the shares of Restricted Stock shall become vested as of the date of
the termination of the Recipient’s service with the Company on a pro rata basis,
determined based on (x) the number of days that have elapsed from the Grant Date
through the date the Recipient ceases to be a Trustee of the Company, compared
to (y) the total number of days during the period commencing on the Grant Date
and ending on the fourth anniversary of the Grant Date. Notwithstanding the
foregoing, if, within twelve (12) months after a Change in Control in which the
shares of Restricted Stock are assumed by the acquirer or surviving entity in
the Change in Control transaction, the Recipient dies or is no longer Chairman
of the Board, then the shares of Restricted Stock shall become fully vested as
of the date of the Recipient’s death or the date the Recipient is no longer
Chairman of the Board, as applicable.

1



--------------------------------------------------------------------------------



(b)    If a Change in Control occurs prior to the fourth anniversary of the
Grant Date and while the Recipient is a Trustee of the Company, and the shares
of Restricted Stock are not assumed by the acquirer or surviving entity in the
Change in Control transaction, then the Recipient’s shares of Unvested Stock
shall become fully vested as of the date of the Change in Control.
4.    Transferability of Restricted Stock. Prior to the shares of Restricted
Stock becoming vested as set forth in Sections 2 or 3 hereof, the shares of
Restricted Stock may not be transferred, pledged, assigned, or otherwise
disposed of, except (i) by will or the laws of descent and distribution or (ii)
the Recipient may transfer all or part of the shares of Restricted Stock to any
Family Member under the terms set forth in Section 10.9 of the Plan, including
the requirement that any such transfer be “not for value” (as such term is
defined in Section 10.9 of the Plan). Following any such transfer to a Family
Member, the provisions of Section 3 hereof relating to termination of service
shall continue to be applied with respect to the original Recipient of the
shares of Restricted Stock. Notwithstanding any transfer made by the Recipient
pursuant to this Section 4, the Recipient (or the Recipient’s beneficiary or
estate, as applicable) shall be responsible for all income and other taxes
associated with the shares of Restricted Stock.
5.    Legends. Share certificates, if any, evidencing the shares of Restricted
Stock shall prominently bear legends in substantially the following terms:
“THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED PURSUANT TO AN EQUITY
COMPENSATION PLAN MAINTAINED BY THE TRUST. THESE SHARES MAY BE SUBJECT TO
TRANSFER AND/OR VESTING RESTRICTIONS, AND UNVESTED SHARES ARE SUBJECT TO
FORFEITURE CONDITIONS CONTAINED IN THE PLAN, THE RELATED GRANT OF SHARES OR AN
AGREEMENT BETWEEN THE TRUST AND THE INITIAL HOLDER OF THESE SHARES. A COPY OF
APPLICABLE RESTRICTIONS AND FORFEITURE CONDITIONS WILL BE FURNISHED TO THE
HOLDER OF THIS CERTIFICATE WITHOUT CHARGE UPON REQUEST TO THE SECRETARY OF THE
TRUST.”
In the event that the shares of Restricted Stock are not evidenced by share
certificates, the share books and records of the Company shall contain a
notation in substantially the following terms:
“THE SHARES COVERED BY THIS STATEMENT WERE ISSUED PURSUANT TO AN EQUITY
COMPENSATION PLAN MAINTAINED BY THE TRUST. THESE SHARES MAY BE SUBJECT TO
TRANSFER AND/OR VESTING RESTRICTIONS, AND UNVESTED SHARES ARE SUBJECT TO
FORFEITURE CONDITIONS CONTAINED IN THE PLAN, THE RELATED GRANT OF SHARES OR AN
AGREEMENT BETWEEN THE TRUST AND THE INITIAL HOLDER OF THESE SHARES. A COPY OF
APPLICABLE RESTRICTIONS AND FORFEITURE CONDITIONS WILL BE FURNISHED TO THE
HOLDER OF THE SHARES COVERED BY THIS STATEMENT WITHOUT CHARGE UPON REQUEST TO
THE SECRETARY OF THE TRUST.”
Certificates evidencing shares of Restricted Stock and shares of Restricted
Stock not evidenced by certificates shall also bear or contain, as applicable,
legends and notations as may be required by the Plan or the Company’s
declaration of trust, any applicable supplement thereto or bylaws, each as in
effect from time to time, or as the Company may otherwise determine appropriate.
Promptly following the request of the Recipient with respect to any shares of
Restricted Stock (or any other shares of Stock previously granted to the
Recipient) which have become vested, the

2



--------------------------------------------------------------------------------



Company shall take, at its sole cost and expense, all such actions as may be
required to permit the Recipient to resell such shares including, without
limitation, providing to the Company’s transfer agent certificates of officers
of the Company, and opinions of counsel, and taking all such other actions as
may be required to remove the legends set forth above with respect to transfer
and vesting restrictions from the certificates evidencing such shares and, if
applicable, from the share books and records of the Company.
6.    Tax Withholding. To the extent required by law, the Company shall withhold
or cause to be withheld income and other taxes incurred by the Recipient by
reason of a grant of shares of Restricted Stock, and the Recipient agrees that
he or she shall upon request of the Company pay to the Company an amount
sufficient to satisfy its tax withholding obligations from time to time
(including as shares of Restricted Stock become vested) as the Company may
request.
7.    Miscellaneous.
(a)    Amendments. Neither this Agreement nor any provision hereof may be
changed or modified except by an agreement in writing executed by the Recipient
and the Company; provided, however, that any change or modification that does
not adversely affect the rights hereunder of the Recipient, as they may exist
immediately prior to the effective date of such change or modification, may be
adopted by the Company without an agreement in writing executed by the
Recipient, and the Company shall give the Recipient written notice of such
change or modification reasonably promptly following the adoption of such change
or modification.
(b)    Binding Effect of the Agreement. This Agreement shall inure to the
benefit of, and be binding upon, the Company, the Recipient and their respective
estates, heirs, executors, transferees, successors, assigns and legal
representatives.
(c)    Provisions Separable. In the event that any of the terms of this
Agreement shall be or become or is declared to be illegal or unenforceable by
any court or other authority of competent jurisdiction, such terms shall be null
and void and shall be deemed deleted from this Agreement, and all the remaining
terms of this Agreement shall remain in full force and effect.
(d)    Notices. Any notice in connection with this Agreement shall be deemed to
have been properly delivered if it is in writing and is delivered by hand or by
facsimile or sent by registered certified mail, postage prepaid, to the party
addressed as follows, unless another address has been substituted by notice so
given:
To the Recipient:    To the Recipient’s address as set forth on the signature
page hereof.
To the Company:
Equity Commonwealth
Two North Riverside Plaza, Suite 2100
Chicago, IL 60606
Attn: Secretary

(e)    Construction. The headings and subheadings of this Agreement have been
inserted for convenience only, and shall not affect the construction of the
provisions hereof. All references to sections of this Agreement shall be deemed
to refer as well to all subsections which form a part of such section.
(f)    No Right to Continued Service. This Agreement shall not be construed as
an agreement by the Company or any Affiliate to retain in any position the
Recipient, nor is the

3



--------------------------------------------------------------------------------



Company or any Affiliate obligated to continue retaining in any position the
Recipient by reason of this Agreement or the grant of shares of Restricted Stock
to the Recipient hereunder.
(g)    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument.
(h)    Applicable Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Maryland.

4



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement, or caused
this Agreement to be executed under seal, as of the date first above written.

5



--------------------------------------------------------------------------------





Schedule to Restricted Stock Agreement


(See Attachment)





6



--------------------------------------------------------------------------------



Company Name            Equity Commonwealth
Recipient Id
Recipient Name
Recipient Address
Grant Type                Restricted Stock Award
Number of Shares
Grant Date                




